DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant(s) Response to Official Action
The response filed on August 23, 2022 has been entered and made of record. Claims 1, 8 and 15 have been amended. Claims 1 – 20 are currently pending in the application. 

 Response to Arguments
Applicant’s submitted Replacement Drawings have overcome the drawing objections previously set forth in the Non-Final Office Action mailed June 13, 2022. Applicant’s amendments to the claims and presented arguments have overcome the claim objections. Accordingly, the drawing and claim objections are withdrawn.
Applicant’s arguments see pages 11 and 12 with respect to the rejection of the claims under 35 U.S.C. 102(a)(1) as being anticipated by CHOE et al., (US 2020/0026282 A1) have been fully considered and are not persuasive. Examiner’s response to the presented arguments follows below:
Applicant argues on page 11 that “Choe does not disclose the limitation of categorizing a target object based on the item of interest within the bounding box including categorizing a moving object or a stationary object as the target object at least because Choe only discloses categorizing all objects with different levels of importance based on which lane an object is in, which does not identify the target object as a moving object or a stationary object. This is confirmed in Choe paragraphs [0055] and [0056]”. Examiner respectfully disagrees. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., identify the target object as a moving object or a stationary object) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The claim merely requires identifying an item of interest based on the image. The claim does not recite “identify the target object as a moving object or a stationary object”. The claim further recites “categorizing the object (either moving or stationary) as the target object. Choe clearly discloses this limitation see Par. [0056], a dynamic object (i.e. not stationary) that is closest object (i.e. how it’s categorized) in path of the vehicle (CIPV) can be categorized with importance level one (i.e. categorized as the target object)). Choe further discloses that the closest object in path of vehicle, CIPV (i.e. this dynamic object is the target object since it is the close object in the path of the vehicle), is tracked in order to determine a longitudinal control (e.g., velocity) of the autonomous driving vehicles (ADVs) for the ADV to follow the CIPV (See Par. [0064]).  
Therefore, Choe clearly discloses identifying an item of interest based on the image (see Par. [0038]), generating a bounding box around the item of interest (see Par. [0052]), and then categorizing a target object based on the item of interest within the bounding box (see Par. [0056], a dynamic object that is closest object (i.e. how it is categorized) in path of the vehicle (CIPV) can be categorized with importance level one (i.e. target object), with one being the most important and ten being the least) including categorizing a moving object or a stationary object (See Par. [0056] a dynamic object (can include passenger vehicles, trucks, cyclists, pedestrians, an animal, or a person or portions of a person (e.g., body parts), or any other object that is not stationary) that is closest object in path of the vehicle (CIPV) can be categorized with importance level one) as the target object (Par. [0064], the CIPV (i.e. target object) is used to determine a longitudinal control (e.g., velocity) of the ADV for the ADV to follow the CIPV) . Therefore, Choe discloses the limitation, as claimed.
Accordingly, the rejection is maintained.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 - 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CHOE et al., (US 2020/0026282 A1) referred to as CHOE hereinafter.
Regarding Claim 1, CHOE discloses a method of operation of a vehicle system (Par. [0077], Fig. 10) comprising: 
receiving an image from a visual sensor ((Fig. 4, Par. [0046], pre-processing module 401 can pre-process images captured by an image capturing device (e.g., one or more cameras) (i.e. visual sensor)); 
identifying an item of interest based on the image (Par. [0038] Perception module 302 may include a computer vision system or functionalities of a computer vision system to process and analyze images captured by one or more cameras in order to identify objects and/or features (i.e. item of interest) in the environment of autonomous vehicle); 
generating a bounding box around the item of interest (Par. [0052], the model can classify the detected objects with orientation information and bound them using 2-D bounding boxes); 
categorizing a target object based on the item of interest within the bounding box (Par. [0056], a dynamic object that is closest object (i.e. how it is categorized) in path of the vehicle (CIPV) can be categorized with importance level one (i.e. target object), with one being the most important and ten being the least) including categorizing a moving object or a stationary object (Par. [0056] a dynamic object (can include passenger vehicles, trucks, cyclists, pedestrians, an animal, or a person or portions of a person (e.g., body parts), or any other object that is not stationary) that is closest object in path of the vehicle (CIPV) can be categorized with importance level one) as the target object (Par. [0064], the CIPV (i.e. target object) is used to determine a longitudinal control (e.g., velocity) of the ADV for the ADV to follow the CIPV); 
calculating a distance based on a width of the bounding box (Par. [0057], object detection module can project a 3D representation (in the form of a 2D projection) of a detected object having a known size onto the camera view with different distances to search (e.g., binary search) for a match to the 2D bounding box using a width, a height, and/or a 2D area of the 2D bounding box); and 
communicating the distance for assisting in operation of a vehicle (Par. [0077], At block 1002, processing logic post-processes the set of detected objects to track the set of objects according to a distance between the objects and the ADV. At block 1003, processing logic generates the trajectory based on a time to collision (TTC) measurement to a tracked object and the lane line to control the ADV autonomously according to the trajectory).

Regarding Claim 2, CHOE discloses claim 1. CHOE further discloses further comprising: determining an identification of the target object (Par. [0063] Dynamic objects can be tracked from one image frame to another by object identifiers (IDs)) within the bounding box (Par. [0063] Objects cues can include a 3D position, 2D image patches, 2D boxes, or deep learning region of interest (ROI) features for the objects); and calculating the width of the bounding box based on the identification of the target object (Par. [0057], object detection module can project a 3D representation (in the form of a 2D projection) of a detected object having a known size onto the camera view with different distances to search (e.g., binary search) for a match to the 2D bounding box using a width, a height, and/or a 2D area of the 2D bounding box).

Regarding Claim 3, CHOE discloses claim 1. CHOE further discloses wherein generating the bounding box around the item of interest includes detecting the item of interest (Par. [0077], Referring to FIG. 10, at block 1001, processing logic processes the pre-processed image with a corresponding ranging depth image using the machine learning model to detect a set of objects (i.e. item of interest) perceived by the ADV (autonomous driving vehicles)) in a field of view of the image (Par. [0067], Fig. 6, camera view).

Regarding Claim 4, CHOE discloses claim 1. CHOE further discloses comprising calculating the width of the bounding box (Par. [0057], object detection module can project a 3D representation (in the form of a 2D projection) of a detected object having a known size onto the camera view with different distances to search (e.g., binary search) for a match to the 2D bounding box using a width, a height, and/or a 2D area of the 2D bounding box) based on a rear portion of the target object (Fig. 6, camera view shows rear portion of vehicles (i.e. target objects) in front of an ADV).

Regarding Claim 5, CHOE discloses claim 1. CHOE further discloses wherein calculating the distance includes calculating the distance from the target object (Par. [0057], object detection module can project a 3D representation (in the form of a 2D projection) of a detected object having a known size onto the camera view (i.e. from the target object) with different distances to search (e.g., binary search) for a match to the 2D bounding box using a width, a height, and/or a 2D area of the 2D bounding box. Based on a matching projection, the 3D distance of the object to the ADV can then be estimated).

Regarding Claim 6, CHOE discloses claim 1. CHOE further discloses wherein categorizing the target object based on the item of interest on a travel path ([0010] FIG. 6 illustrates an example camera view of an ADV for an example driving scenario having lane lines (i.e. travel path)).

Regarding Claim 7, CHOE discloses claim 1. CHOE further discloses further comprising adjusting the visual sensor (Par. [0025], Cameras 211 may include one or more devices to capture images of the environment surrounding the autonomous vehicle. Cameras 211 may be stationary cameras and/or PTZ (pan-tilt-zoom) cameras. A camera may be mechanically movable (i.e. adjusting), for example, by mounting the camera on a rotating and/or tilting a platform).

Claims 8 – 14 are drawn to the corresponding method claimed in Claims 1 - 7.  Therefore Claims 8 - 14 correspond to method Claims 1 – 7 and are rejected for the same reasons of anticipation as used above. Claim 8 further recites a control circuit (See CHOE Fig. 11, Par. [0098], the processes or methods depicted in the preceding figures may be performed by processing logic that comprises hardware (e.g. circuitry, dedicated logic, etc.)). 

Claims 15 – 20 are drawn to the corresponding method claimed in Claims 1 - 6.  Therefore Claims 15 – 20 correspond to method Claims 1 – 6 and are rejected for the same reasons of anticipation as used above. Claim 8 further recites A non-transitory computer readable medium including instructions executable by a processor (See CHOE Fig. 11, Par. [0092], Computer-readable storage medium 1509).

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SUSAN E TORGERSON whose telephone number is (571)270-0498.  The Examiner can normally be reached on M-F 8:00 am - 4:00 pm.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Brian T. Pendleton, can be reached on (571) 272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Susan E. Torgerson/Primary Examiner, Art Unit 2425